DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is issued in response to Applicant’s Response After Final Action filed 18 April 2022. 
Applicant’s amendments to the claims filed 18 April 2022 are entered.
Claim 1 is amended.
Claims 10-20 are canceled.
Claims 1-9 are pending and have been examined herein.
Response to Arguments
Applicant’s arguments, see page, filed 18 April 2022, with respect to claims have been fully considered and are persuasive in view of the amendments to the claims filed on 18 April 2022.  The rejection under 35(b) of claims 1-9 has been withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101
Eligibility Step 1
Each of the claims 1-9, which are directed to a method, fall into at least one statutory category enumerated in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter). 
Eligibility Step 2A Prong One
Independent claim 1 recites recites “initiat[ing] a payment transaction”, “receiv[ing] [...] a request to pay”, and “complet[ing] the payment transaction using the financial account of the user”. This recited subject matter falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions (sales activities or behaviors). See MPEP § 2106.04(a)(2)(II). 
Eligibility Step 2A Prong Two
The additional limitations in the independent claim include:
a method of displaying a website on a first computing device, wherein the website includes a QR code button to initiate a payment transaction; receiv[ing], via the processor, a request to pay by QR code via the QR code button; generat[ing], via the processor, for display on the second computing device the QR code, wherein the QR code has embedded data and is associated with a tokenized primary account number for a financial account of a user that is stored in a memory of the second computing device, and wherein the embedded data includes a first cryptogram and a second cryptogram; display[ing] the QR code on a display of the second computing device; activat[ing], via the processor, a webcam in communication with the first computing device, wherein the webcam scans the QR code; receiv[ing], via the processor, the embedded data from the QR code; in response to receiving the embedded data, complet[ing] the payment transaction using the financial account of the user.
Independent claim 1, as a whole, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (such as networked computers). Accordingly, the claim integrates the above-recited abstract idea into a practical application.  Claims 2-9 depend directly or indirectly from claim 1 and are patent-eligible for the same reason.
Prior Art
Independent claim 1 is allowable over the prior art. The closet prior art references are as follows. 
US 20180130051 A1 to Matthews; M. et al. ("MATTHEWS") teaches an attempt by a user to purchase a product by clicking on a "check out" button that generates QR code with information for the a potential transaction associated with the product on the screen of a computer accessing a merchant website for initiating an authentication process using a user's mobile device by scanning the QR code/identifier with the user's mobile device (see MATTHEWS paragraph [0027] and figure 5).
US 20160212613 A1 to Huang; J. ("HUANG") discloses a system and method of machine-to-machine communication using QR codes (see HUANG abstract, figures 3 and 5, and paragraphs [0013] and [015]) in which a second machine (such as a tablet) displays a QR code and is held up to the camera lens of the first machine (such as a smart webcam device (101)  and which becomes visible on the display of as screen connected to the first machine in the "targeted code scan area" as shown in figure 5 of HUANG.
US 20150248664 A1 to Makhdumi; U. et al. ("MAKHDUMI") discloses a user activating a user interface element on an online shopping website which may provide a message to a server of the merchant to initiate secure purchase transaction processing which establish a secure connection between the server of the website and a pay network server of a payment network. The pay network server may then provide an instruction to the client to request the user to launch a virtual wallet mobile app on the user device of the user which may generate a purchase transaction initiation message to the payment network server for processing the transaction (see MAKHDUMI paragraph [0041]. MAKHDUMI also discloses a "reverse snap mobile payment procedure "in which a user viewing a website on a trusted computing device or POS terminal generates a QR code on the user's mobile device upon indicating that the user wishes to checkout the items in the virtual shopping cart and provides the QR code to a webcam on the trusted computing device/POS terminal to create a purchase transaction request for processing by a payment network (see MAKHDUMI [0032]). MAKHDUMI further discloses that a checkout screen may provide a user interface element whereby the user can indicate the desire to utilize "snap mobile payment" and a “pop-up menu” (see MAKHDUMI [0051]).
A. Surekha, P. M. Rubesh Anand and I. Indu, "E-payment transactions using encrypted QR codes", Int. J. Appl. Eng. Res, vol. 10, no. 77, pp. 460-463, 2015 discloses generating a QR code with encrypted customer card details on a customer device and presenting it at a retail shop where it is then transmitted to the bank for appropriate verification (see page 462).
None of these references disclose, teach, or suggest, alone or in combination either alone or in combination the following:
A method for facilitating e-commerce payment comprising computer executable blocks to: display, via a processor, a merchant website on a display of a first computing device, wherein the merchant website includes a quick response (QR) code button to initiate a payment transaction; receive, via the processor, a request to pay by a QR code via activation of the QR code button; in response to receiving a request to pay via the QR code button on the merchant website, generate, via the processor, for display on the second computing device the QR code, wherein the QR code has embedded data and is associated with a tokenized primary account number for a financial account of a user that is stored in a memory of the second computing device, and wherein the embedded data includes a first cryptogram and a second cryptogram; activate, via the processor, a webcam in communication with the first computing device, wherein the webcam is used to scan the QR code displayed on the second computing device; launch, via the processor, a pop-up window on the display of the first computing device;  receive, via the webcam of the first computing device, an image of the second computing device displaying the QR code; display the image of the second computing device displaying the QR code within the pop-up window of the first computing device; provide an indication on the first computing device that the QR code has been successfully scanned; receive, via the processor, the embedded data from the QR code; in response to receiving the embedded data, complete the payment transaction using the financial account of the user.
When considered as a whole, at the time of filing, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible.
Dependent claims 2-9 include all of the limitations of claim 1 and thus are allowable over the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MIRYALA (US 20190066089 A1 to Miryala; S. et al.) discloses a method and system of paying with a QR code on a user device and a dynamic QR code that includes the consumer's payment information and cryptograms
SPECTOR (US 20180268399 A1 to Spector; H. et al.) discloses cryptograms that may be a token authentication verification value (“TAVV”) or Dynamic Token Verification Value (DTVV) (see [0045])
XU (US 20140120886 A1 to XU, W.) discloses the use of a viewfinder screen when taking a picture of a two-dimensional code (see [0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694